ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_03_FR.txt. COMPÉTENCE PÊCHERIES (DÉCL. DILLARD) 208

du procès, étaient contraires au droit. Ils ont été commis pendant
l'instance au mépris des obligations acceptées par l’Eslande dans l'échange
de notes de 1961, que la Cour a déclaré constituer un traité en vigueur.
Il est également évident que, par leur caractère illicite, ils engagent la
responsabilité internationale de l'Islande. Dans l'affaire des Phosphates du
Maroc (C.P.J.L. série A/B n° 74, p. 28), la Cour a rattaché l'apparition
d’une responsabilité internationale à l’existence d’un «acte attribuable à
l'Etat et décrit comme contraire aux droits conventionnels d’un autre
Etat ». J} n’est guère besoin de citer des autorités à l’appui d’une propo-
sition aussi élémentaire. Ainsi, en réalité, la Cour était seulement invitée
à relever le caractère illicite des actes commis et à donner acte de
l'obligation de réparer qui en résultait pour l'Islande. I] ne lui était pas
demandé de fixer le montant de dommages-intérêts.

La Cour a reconnu cela au paragraphe 74 de l’arrêt, mais au lieu de
souligner que la conclusion envisagée est limitée par sa nature, elle a
préféré lui attribuer un caractère élargi. Comme on l’a dit plus haut, son
interprétation l’a naturellement amenée à conclure qu'elle ne pouvait pas
donner suite à cette conclusion, faute d'éléments de preuve relatifs à
chaque réclamation prise en particulier. Tout en reconnaissant la force
du raisonnement de la Cour, j'aurais préféré l'interprétation plus
restrictive.

Je tiens à ajouter que, sur ce sujet, je fais miennes les idées exprimées
par sir Humphrey Waldock dans son opinion individuelle.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'ai dû voter à regret contre l'arrêt de la Cour. Toutefois dans mon
esprit mon vote négatif ne traduit pas à proprement parler une opposition
car, dans un autre contexte, j'aurais sans doute voté pour le processus que
la Cour a cru devoir suivre pour aboutir à sa décision. A mon sens celle-ci
fixe plutôt les conditions d'exercice des droits préférentiels, de la con-
servation des espèces halieutiques et des droits historiques qu'elle ne
répond à la demande priacipale du demandeur qui est de dire le droit sur
un point précis.

J'aurais d'autant plus volontiers souscrit à la conception des droits
préférentiels que la Cour ne fait que se conformer à sa propre décision
dans l'affaire des Pécheries.

Yl y a lieu de noter que le demandeur n’a nulle part sollicité la Cour de
trancher entre l'Islande et lui un différend qui aurait pour objet les droits
préférentiels du riverain, la conservation des espèces halieutiques ou les
droits historiques — cela ressort tout au long du très élaboré exposé des
motifs de l'arrêt. Il est manifeste que les considérations de ces différends
chefs abondamment développés dans larrêt ne font l'objet d'aucune con-
testation de la part des Parties. Il n’y a aucun doute qu'après avoir exposé

37
COMPETENCE PECHERIES (DÉCL. IGNACIO-PINTO) 209

les faits et les motifs qu’il invoque à l’appui de sa cause le demandeur n’a
sollicité la Cour que de statuer sur le différend survenu entre lui et
l'Islande et de dire et juger notamment:

«Que l'élargissement unilatéral par l'Islande de sa zone de com-
pétence exclusive sur les pêcheries jusqu’à 50 milles marins à partir
des lignes de base actuelles, ... n’a aucun fondement en droit inter-
national à l’encontre de la République fédérale d'Allemagne... »
(arrêt, par. 12, point 1).

C'est clair et net et tous les autres points des conclusions ne sont que
des accessoires ou des conséquences de cette demande principale. Or à
cette demande capitale que le demandeur a longuement développée aussi
bien dans son mémoire que dans sa plaidoirie et qui a été reprise dans ses
conclusions finales, la Cour, par un raisonnement qu’elle a longuement
tenté de justifier, n'est finalement pas arrivée à donner une réponse
positive.

Elle a éludé délibérément la question à elle clairement posée en l’es-
pèce, à savoir si les prétentions de l’Islande sont conformes aux règles de
droit international. Cette question écartée, elle élabore tout un système de
raisonnement pour affirmer finalement que le règlement du Gouverne-
ment islandais, promulgué le 14 juitlet 1972 et «portant extension unila-
térale des droits de pêche exclusifs de l’fslande jusqu’à 50 milles marins
des lignes de base spécifiées dans ledit réglement n’est pas opposable au
Gouvernement de la République fédérale d'Allemagne ».

Selon moi, tout le problème est là car cette demande est fondée sur des
faits qui constituent, du moins dans le droit présent et la pratique de la
majorité des Etats, des violations flagrantes de conventions internationales
actuelles. Il est à noter que l'Islande ne les nie pas. Or les faits reprochés
sont patents, ils concernent indubitablement le traité liant les Etats parties
car Péchange de notes du 19 juillet 1961 a bien la valeur d’un tel acte. Que
la Cour estime, après avoir réglé la demande fondamentale du demandeur
au regard du droit international, qu’il y ait lieu de prendre en considéra-
tion la situation exceptionnelle de l’Islande et les intérêts vitaux de ses
populations pour s'inspirer des principes d'équité et pour envisager une
solution au différend, eût été la voie normale à suivre d’autant plus que le
demandeur \ui-même y souscrit dans ses conclusions finales. Mais l’on ne
saurait admettre qu’en raison de sa situation particulière l'Islande puisse
être d'office dispensée de l'obligation de respecter les engagements inter-
nationaux qu’elle a souscrits. En ne répondant pas sans équivoque à cette
demande principale, la Cour a manqué à l’œuvre de justice qui lui est de-
mandée.

Comment peut-on en effet qualifier les actes et les comportements de
l'Islande qui lui ont valu d’être citée à comparaître devant la Cour? Son
refus de respecter l'engagement souscrit par elle dans l’échange de notes
du 19 juillet 1961 de soumettre à la Cour internationale de Justice
tout différend qui s’éléverait à l’occasion de l'extension de sa zone exclu-

38
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 210

sive de pêche, d’ailleurs prêvue par les Parties, au-delà des 12 milles
marins, ce refus injustifié ne constitue-t-il pas une violation du droit
international?

De même lorsque, contrairement à ce qui est généralement admis par
la majorité des Etats dans la Convention de Genève de 1958, en son
article 2, où il est clairement spécifié qu’il existe une zone de haute mer
qui est res communis, l'Islande décide unilatéralement par son règlement
du 14 juillet 1972 de porter sa compétence exclusive de 12 milles marins
à 50 milles marins depuis les lignes de base, ne commet-elle pas là aussi
une violation du droit international? On ne saurait donc rien reprocher à
la Cour si elle reconnaissait le bien-fondé de la demande.

Je crois pour ma part que la Cour aurait à coup sûr renforcé son auto-
rité juridictionnelle si elle avait répondu positivement à la demande qui
lui est faite par la République fédérale d'Allemagne au lieu de se lancer
dans l'élaboration d’une thèse sur les droits préférentiels, la zone de
conservation des espèces halieutiques ou les droits historiques, au sujet
desquels il n’y a jamais eu de différend, voire même pas l’ombre d’une
controverse ni de la part du demandeur ni de celle du défendeur.

Par ailleurs, je ne suis pas indifférent au fait que la majorité de la Cour
semble avoir adopté la thèse qui se dégage du présent arrêt dans le but
d'indiquer la voie à suivre aux membres de la Conférence sur le droit de
la mer siégeant en ce moment à Caracas.

La Cour apparaît à cette occasion comme soucieuse d’indiquer les
principes selon lesquels il serait souhaitable qu’une réglementation inter-
nationale générale soit adoptée en matière de droit de pêche.

Je ne méconnais pas la valeur des motifs ayant guidé la pensée de la
majorité de la Cour et c'est à juste titre qu’elle a voulu tenir compte de la
situation spéciale de l'Islande et de ses habitants, situation qui mérite
d'être considérée comme digne d’être traitée avec une sollicitude toute
particulière. Il conviendrait à cet égard d’envisager l’application du
même traitement à tous les pays en voie de développement se trouvant
dans son cas et qui, étant actuellement victimes de l’inorganisation
anarchique de la pêche internationale, nourrissent l’espoir de voir régler
tous ces problèmes de pêcheries. Mais telle n’est pas la question posée à
la Cour et la réponse donnée ne peut être que qualifiée d’évasive.

En adoptant ce point de vue je n’ignore pas que je cours le risque que
l’on me reproche de ne pas être au diapason de la tendance actuelle de
voir la Cour s’attribuer un pouvoir créateur que ne lui reconnaît, à mon
avis, ni la Charte des Nations Unies, ni son Statut. D’aucuns diraient
même peut-être que la conception classique du droit international que je
professe est dépassée; pour ma part, je ne crains pas de continuer à res-
pecter les normes classiques de ce droit. Peut-être que de la troisième
Conférence sur le droit de la mer se dégageront quelques principes positifs
acceptés par tous les Etats. Je le souhaite et y applaudirai tout le premier
et, de plus, je serai satisfait de voir la bonne application qu’on en pourrait
faire, notamment au bénéfice des pays en voie de développement. Mais
fidèle avant tout à la pratique juridictionnelle, je demeure fervent partisan

39
COMPETENCE PÊCHERIES (DECL. IGNACIO-PINTO) 211

de la nécessité pour la Cour de se limiter à son obligation de dire le droit
tel qu’il existe présentement par rapport aux faits de la cause soumise à
son appréciation.

Pour le surplus, je trouve absolument normal que, en droit interna-
tional comme en tout autre droit d’ailleurs, le droit existant puisse être
remis en cause de temps à autre — c’est Je plus sûr moyen de promouvoir
son développement progressif — mais il n’y a pas lieu d’en conclure pour
autant que la Cour doit, pour cette raison et à l’occasion du présent dif-
férend entre l'Islande et la République fédérale d'Allemagne, paraître
l’inspiratrice de certaines idées de plus en plus d'actualité, voire partagées
par un nombre respectable d'Etats, en matière de droit de la mer et qui
hantent, semble-t-il, la plupart des conférenciers siégeant actuellement
à Caracas. Il convient, à mon avis, d'éviter d’entrer dans une voie d’anti-
cipation quant au règlement des problèmes comme ceux que les droits
préférentiels et autres impliquent.

Pour terminer cette déclaration, je crois pouvoir m’inspirer de la con-
clusion que formule le secrétaire adjoint du Comité des fonds marins des
Nations Unies, M. Jean-Pierre Lévy, en souhaitant que l’idée qui s’en
dégage puisse inspirer les Etats et plus particulièrement l’Islande qui,
négligeant de suivre la voie du droit, préfère attendre des assemblées à
caractère politique la justification de ses droits.

Je suis d'accord avec M. Jean-Pierre Lévy pour penser que:

«il est à espérer que les Etats mettront à profit ces quelques pro-
chaines quatre ou cinq années pour tenter de se prouver à eux-mêmes
et surtout à leurs ressortissants, que l’intérêt général de la commu-
nauté internationale et le bien-être des peuples de la terre peuvent être
préservés par la modération, la compréhension mutuelle et l'esprit
de compromis, qui seuls permettront à la troisième Conférence sur le
droit de la mer de se tenir et de réussir à codifier un ordre juridique
nouveau pour la mer et ses ressources » («La troisième Conférence
sur le droit de la mer », Annuaire français de droit international, 1971,
p. 828).

En attendant l’avènement de l'ère nouvelle tant souhaitée, je m’honore
de me trouver en accord avec quelques juges de la Cour tels que
MM. Gros, Petrén et Onyeama pour qui la règle d’or pour la Cour doit
être de se limiter strictement, en de semblables causes, à ses attributions
juridictionnelles.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Il est certains motifs dont la validité s’impose à moi avec tant de force
qu'ils me permettent de donner ma voix à l’arrêt que rend la Cour en la

40
